DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/30/2020 has been entered.  Claims 3 and 19-21 have been canceled.  Claims 1, 2, 4-18, 22 and 23 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1, 2, 7, 9-12, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US2008/0006741.)  Martin discloses a structure comprising a composite structural member comprising a continuous first set of layers (e.g. 8c,8d), each layer of the first set of layers comprising a synthetic composite material, wherein layers of the first set of layers are adjacent to each other to form a stack of layers of the synthetic composite material (e.g. 8c,8d); and a plurality of adjoined metallic second layers (e.g. 6e, 6f), each of which is disposed on a same external surface of the stack of layers of the synthetic composite material (e.g. on surface of 8d); and a metallic third layer disposed on an external surface of the second layers and at least partially overlaying at least part of a joint between two of the metallic second layers (e.g. 22a-q which are preferably made of the same metal material/aluminum as the metal webs, Paragraph 0013); wherein each of the second metallic layers or metal webs 6e, 6f disclosed by Martin is provided with a clad coating 44 as protection against corrosion, “the metal webs 6a to 6f of the individual metal web layers are spaced apart from one another”, and the metal webs 6e, 6f of the outlying layer are spaced apart at the connecting region 12c by adhesive substantially covering the facing edge sections (e.g. 10e, 10f) and end faces thereof (e.g. 54) (Entire Fibre Metal Laminates: An Introduction, Section 2.1, pages 23-24, such that the “adhesive” disclosed by Martin between the metal webs and/or metal material strips is equated by the Examiner to the claimed “matrix material”.)  Thus, the metal webs 6e, 6f of the outlying layer, reading upon the claimed plurality of adjoining metallic second layers, are “covered” on an inner surface by neighboring fiber web 8d which includes “matrix material” adhering the metal webs 6e, 6f to the fiber web 8d such that the metal webs 6e, 6f are substantially “covered” on their inner surface by “matrix material”; and in the joining area, “each of the second layers [or each of the metal webs 6e, 6f] comprises a metal material that is substantially covered” on their edges and facing surfaces with adhesive or “matrix material” such that “the metal material of each second layer is spaced apart from the metal material of an adjacent one of the second layers” as instantly claimed.  Hence, the structural element and by anticipating the invention as broadly recited in instant claim 22.
Claim Rejections - 35 USC § 103
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US2008/0006741.)  The teachings of Martin are discussed in detail above and although Martin teaches and/or suggests a method as recited in instant claim 16, Martin does not disclose the prima facie obviousness to use a known technique to improve similar devices in the same way.  With regards to instant claim 18, given that Martin discloses the use of the composite structural elements for a skin panel for an aircraft fuselage, the application of a paint coat on the exterior surface 20 (as shown in Fig. 4) of the composite structural elements, thus on the surface of the metal material strips (e.g. 22a) as the claimed “third layer” and on the exposed exterior portions of the skin panel (e.g. 30c area of 6e), to provide decorative and/or airline branding information as is conventional in the art would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, thereby rendering the invention as recited in instant claim 18 obvious over the teachings of Martin.
Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US2008/0006741), as applied to instant claim 1 above, and in further view of Sang (US2018/0346146.)  The teachings of Martin are discussed in detail above and although Martin prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Similarly, with regards to instant claim 6, although Martin discloses that the metal webs are preferably aluminum, it is well established in the art that copper and bronze are obvious functionally equivalent metal materials utilized in the art as evidenced by Sang (Paragraph 0015) and thus the use of copper or bronze as the metal webs in the invention taught by Martin would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  With regards to instant claims 13-15, Martin does not specifically recite the thickness of the metal webs or the metal material strips, e.g. 22a-q, which as noted above are disclosed as preferably made of the same metal material as the metal webs, however, metal layer thicknesses as instantly claimed are typical in the art as evidenced by Sang .  
Claims 1, 2, 4-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi (JP09-121094A, please refer to the machine translation for the below cited sections.)  As discussed in the prior office action, Obayashi discloses an electromagnetic (EM) wave shielding laminate (4) comprising at least one amorphous metal thin film layer (1), at least one non-amorphous (crystalline) metal thin film layer (3) and at least one fiber reinforcing layer (5) laminated in an arbitrary order (Paragraphs 0007, 0037, and 0041), for example, a laminate structure (4) comprising a fiber reinforcing layer(5)/amorphous metal layer(1)/non-amorphous metal layer(3) as shown in Fig. 3; wherein the amorphous metal of the amorphous metal layer (1) is provided in the form of ribbons arranged in parallel to one another extending in a direction with the longitudinal direction of the lamination sheet or extending in a direction at a right angle to the longitudinal direction of the lamination sheet, if necessary, soldered or adhered at the edges with a conductive adhesive (reading upon the claimed “plurality of adjoined metallic second layers, each of which is disposed on a same external surface of” the fiber reinforcing layer (5) as in instant claim 1) and can be chosen from metals as recited in Paragraphs 0014-0015 which includes copper alloys like Cu80Zr20 and Ti50Cu50 (reading upon the claimed “comprises copper” of instant claim 6); and wherein the fiber reinforcing layer (5) is formed as multiple resin-impregnated fiber layers preferably comprising a high strength fiber layer and a high elongation fiber layer (reading upon the claimed “continuous first set of layers, each layer of the first set of layers comprising a synthetic composite material, wherein layers of the first set of prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 2, Obayashi discloses that the layers may be integrally formed (Entire document, particularly Paragraphs 0019, 0030, 0038, 0041, 0063, Examples), thereby rendering instant claim 2 obvious over Obayashi.
With regards to instant claims 4-6, as noted above, Obayashi discloses that the amorphous metal thin film may be a perforated film reading upon instant claims 4 and 5 (Paragraph 0016), and formed from a copper alloy as in instant claim 6 (Paragraph 0015), thereby rendering instant claims 4-6 obvious over Obayashi.  
With regards to instant claim 7, as discussed in the prior office action, although Obayashi discloses that the amorphous metal thin film layer is formed by amorphous metal ribbons arranged in parallel adjacent one another and adhered by adhesive at their edges with a butt joint shown in the figures, Obayashi does not limit the invention to a butt joint and given that Obayashi also discloses the use of lap joints for forming a wide sheet without adhesion for producing the non-amorphous metal layer (3) in Example 2 from ribbons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize either a butt joint or a lap joint in forming the amorphous metal layer based upon the teachings of Obayashi thereby rendering instant claim 7 obvious over Obayashi given rima facie obviousness to simply substitute one known element (e.g. joint type) for another to obtain predictable results (Example 2, Paragraph 0062.)
With regards to instant claim 8, Obayashi discloses the amorphous metal thin film ribbons arranged in parallel, side-by-side as shown in Figs. 2-3, reading upon the claimed butt joint (Figs. 2-3, Examples), thereby rendering instant claim 7 obvious over Obayashi.  
With regards to instant claims 9-15, Obayashi discloses that the non-amorphous metal thin film layer (3) comprises a thin film or foil (as in instant claims 9-10 given that “thermally applied” is a process limitation in the product claim that as broadly recited does not materially or structurally differentiate the claimed metal film from the metal film disclosed by Obayashi) having a thickness ranging from 0.3-100µm and formed from any of the metals disclosed in Paragraph 0022, such as an ultra-thin copper foil of 0.3-1µm thickness or 1.4-4.9µm thickness reading upon the claimed “galvanically compatible with the metal of the second layer” of instant claim 12 and the claimed thickness ranges of instant claims 13-15, that may also be plated with conductive metal plating (also reading upon instant claim 10); with a first example utilizing a 4.9µm thick stainless steel metal film as the non-amorphous layer (3) in combination with iron alloy ribbons as the amorphous layer thereby also reading upon instant claims 9 and 12-15, and a second example utilizing a 4.9µm thick stainless steel film plated with copper of 1µm thickness as the non-amorphous layer (3) and iron alloy ribbons plated with copper as the amorphous layer thereby also reading upon instant claims 9-15 (Paragraphs 0022, 0027-0029, -Examples.)  Hence, the invention as recited in instant claims 9-15 would have been obvious over the teachings of Obayashi given that it is prima facie
With regards to instant claims 16-18 and 22-23, given that the claimed invention does not require any specific order of the “forming”, “disposed on” and “disposing” steps with respect to the “method of forming a structure”, the invention taught by Obayashi comprising layers reading upon all of the layers of the claimed composite structural member and arranged in the same order as discussed in detail above reads upon the broadly claimed “method of forming a structure” as recited in instant claim 16 given that Obayashi discloses “forming a composite” comprising “a continuous first set of layers” as instantly claimed, “a plurality of adjoined metallic second layers” as instantly claimed that are each “disposed on a same external surface of the stack of layers of the synthetic composite material”, “the second layers form a surface of the composite structural member”, and “disposing a metallic third layer on the first surface of the composite structural member at least partially overlaying at least part of a joint between two second layers”, wherein “each of the second layers comprises a metal material that is substantially covered and/or encapsulated by a matrix material, such that the metal material of each second layer is spaced apparat from the metal material of an adjacent one of the second layers” as recited in instant claim 16 and discussed in detail above with regards to the same limitations as recited in instant claim 1.  Further, although Obayashi discloses that in one embodiment, the amorphous (1) and non-amorphous (3) metal layers reading upon the claimed second and third layers are first formed together to produce a laminate of the amorphous (1) and non-amorphous (3) metal thin film layers and then fiber reinforcing layers (5) are adhesively laminated on the laminate of the amorphous (1) and non-amorphous (3) metal thin film layers (Paragraph 0051, Examples), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to change the order of these lamination steps to first produce a laminate of the fiber reinforcing layers (5) with the amorphous metal thin film layers (1) reading upon the prima facie obvious (see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and/or “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946.)  Thus, alternatively (if Applicant is of the position that instant claim 16 does require a specific order of the “forming” and “disposing” steps), the invention as recited in instant claim 16 would still have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Obayashi, as well as instant claim 22.
With regards to instant claim 17, although Obayashi discloses that an adhesive may be utilized to provide adhesion between the amorphous metal thin film layer (1) and the non-amorphous metal thin film layer (3), Obayashi does not disclose subjecting the surface of the amorphous metal thin film layer (1) to a “keying treatment” as instantly claimed prior to disposing the non-amorphous metal thin film layer (3) reading upon the claimed “third layer” on the surface of the amorphous metal thin film layer (1) reading upon the claimed “the first surface of the composite structural member” as recited in instant claim 17.  However, the Examiner again notes, as discussed previously on the record, that a roughening and/or “keying treatment” is a known treatment method in the art, in general, to improve or facilitate adhesion between two prima facie obviousness to use a known technique to improve similar devices in the same way.
With regards to instant claim 18, Obayashi discloses that a desired color, pattern, etc., depending upon the end use of the laminated sheet, may be provided to the surface of the fiber reinforcing layer (5), such as by treatment or coating (Paragraph 0049), and that only one surface of the composite laminate may be provided with the fiber reinforcing layer (5) while the other surface may be coated with a layer of resin material (Paragraph 0056; e.g. a fiber reinforcing layer(5)/amorphous metal layer(1)/non-amorphous metal layer(3)/resin coating layer), and given that Obayashi also discloses that the non-amorphous metal thin film (3) may be a perforated thin film and that the non-amorphous metal thin film (3) may be adhered to the amorphous metal thin film (1) via an adhesive provided on only a portion of the area therebetween, e.g. preferably 90% or less (Paragraph 0039, still “substantially” covering and/or encapsulating the amorphous metal thin film (1) as required in instant claim 16 such that the resulting laminate of the amorphous metal thin film (1) and the perforated non-amorphous metal thin film (3) would provide at least a portion of the amorphous metal thin film (1) exposed through the perforation(s) of the perforated non-amorphous metal thin film (3), Obayashi provides a clear teaching and/or suggestion of a laminated sheet having the structure of, e.g. a fiber reinforcing layer(5)/amorphous metal layer(1)/perforated non-amorphous metal layer(3)/resin coating layer (“paint coat”), comprising a first surface having a coating layer of resin material (reading upon the broadly claimed “paint prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 23, Obayashi also discloses that the non-amorphous metal thin film (3) may be formed using a non-amorphous metal powder (Paragraph 0023 or lines 217-218) versus a foil/film (Paragraph 0022) such that Obayashi provides a clear teaching and/or suggestion of applying the non-amorphous metal powder by any known powder coating process directly to the surface of the amorphous metal thin film layer (1) to produce the non-amorphous metal thin film layer (3) from the metal powder, and given that the broadly claimed thermal spray deposition, cold metal spray coating and printing are obvious species of coating methods in the art for applying a metal film from a metal powder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to apply the non-amorphous metal powder by any known powder coating process in the art, such as thermal spray deposition, cold metal spray deposition or printing as instantly claimed, directly to the prima facie obviousness to simply substitute one known element or coating process for another to obtain predictable results.
It is also noted that Obayashi clearly discloses that the amorphous metal thin film layer (1) may be plated on at least one surface with a conductive metal to improve the EM shielding effect (Paragraph 0028, e.g. as in Example 2 prior to being laminated), and given that the plated amorphous metal thin film layer (1) may be adhesively laminated to the fiber reinforcing layer (5) such that the adhesive would “substantially” cover and/or encapsulate the facing surface of the plated amorphous metal thin film layer (1), and given that it is prima facie obviousness to reverse the order of the adhering and plating steps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to apply a metal plating directly to the amorphous metal thin film layer (1) already adhered to the fiber reinforcing layer (5) such that the directly applied metal plating layer would alternatively read upon the claimed “metallic third layer” of instant claim 16 disposed “on the first surface of the composite structural member at least partially overlaying at least part of a joint between two second layers”.  Further, it is noted that “plasma or vapor deposition” is obvious species of metal plating process in the art (as evidenced by the Wikipedia® article entitled “Plating”, second paragraph), particularly given the plating thickness of as thin as 0.1µm as disclosed by Obayashi (Paragraph 0029), and hence given the above teachings and/or suggestion of Obayashi, the invention as recited in instant claim 23 alternatively would have been obvious over the teachings .
Response to Arguments
Applicant’s arguments filed 12/30/2020 have been fully considered but are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with regards to the teachings of Obayashi.  Specifically, the Applicant argues that Obayashi allegedly fails to teach and/or suggest the limitation “each of the second layers comprises a metal material that is substantially covered and/or encapsulated by a matrix material, such that the metal material of each second layer is spaced apart from the metal material of an adjacent one of the second layers”, arguing that allegedly in Obayashi, “it is apparent that each ‘amorphous metal thin film 1’ is [allegedly] in direct contact with an adjacent other ‘amorphous metal thin film 1’” and that allegedly the Examiner “is seeking to interpret the term ‘matrix material’ in a manner different from how a person having ordinary skill in the art would know” (see Pages 6-7 of the response.)  However, the Examiner respectfully disagrees and first notes that in order for the adjacent amorphous metal ribbons or strips to be adhesively bonded to one another as disclosed by Obayashi, the adhesive would need to be present between the amorphous metal ribbons or strips such that the adjacent amorphous metal ribbons or strips would not be in direct contact with one another but would in fact be “spaced apart” by the adhesive positioned therebetween as in the claimed invention, particularly given that the claimed invention does not require any particular spacing or distance by which “the metal material of each second layer is spaced apart”.  It is also noted, contrary to Applicant’s arguments, that one skilled in the art would have clearly interpreted the “adhesive” disclosed by Obayashi to be a “matrix material” as broadly claimed given that a “matrix material” (e.g. a thermoplastic or thermosetting resin as argued by the Fibre Metal Laminates: An Introduction, page 23, Section 2.1; first paragraph, line 3 which recites that the “fibre layers are embedded in an adhesive system”; and second paragraph, lines 1-2 which recites that GLARE laminates “are all based on unidirectional S-glass fibres embedded with FM 94 adhesive”, i.e. an epoxy resin adhesive.  Thus, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Obayashi as discussed in detail above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 19, 2021